--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


Dated as of March 4, 2015


by and among


4LICENSING CORPORATION


and


THE PURCHASERS SIGNATORY HERETO
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

  Page  
ARTICLE I.
PURCHASE AND SALE
1
 
1.1
The Shares and Warrants
1
 
1.2
The Issuance and Sale of the Shares and Warrants
1
 
1.3
Exemption from Registration
1
 
ARTICLE II.
THE CLOSING
2
 
2.1
Deliveries at the Closing
2
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3
 
3.1
Organization; Good Standing; Qualification and Power
3
 
3.2
Authorization
3
 
3.3
Noncontravention
3
 
3.4
Compliance with Laws; Organizational Documents
4
 
3.5
Capitalization of the Company
4
 
3.6
Intellectual Property
4
 
3.7
Material Agreements
4
 
3.8
Brokers
5
 
3.9
Financial Statements
5
 
3.10
No Consent or Approval Required
5
 
3.11
Changes
5
 
3.12
Absence of Undisclosed Liabilities
6
 
3.13
Insurance
6
 
3.14
Title to Assets, Properties and Rights
6
 
3.15
Taxes
7
 
3.16
Litigation and Other Proceedings
7
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
7
 
4.1
Experience; Accredited Investor Status
7
 
4.2
Company Information
8
 
4.3
Investment
8
 
4.4
Transfer Restrictions
8

 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

  Page  
4.5
Brokers or Finders
8
 
4.6
Organization; Good Standing; Qualification and Power
8
 
4.7
Authorization
9
 
4.8
No Consent or Approval Required
9
 
ARTICLE V.
OTHER AGREEMENTS
9

 
5.1
Reservation of Common Stock
9
 
5.2
Registration Rights
9
 
ARTICLE VI.
MISCELLANEOUS
9
 
6.1
Expenses
9
 
6.2
No Third Party Beneficiaries
10
 
6.3
Complete Agreement
10
 
6.4
Successors and Assigns
10
 
6.5
Counterparts
10
 
6.6
Press Releases and Public Announcements
10
 
6.7
Notices
11
 
6.8
Confidentiality
11
 
6.9
Governing Law
12
 
6.10
Amendments and Waivers
12
 
6.11
Termination
12
 
6.12
Headings
12
 
6.13
Certain Definitions
12
 
6.14
Incorporation of Schedules and Exhibits
15
 
6.15
Rules of Construction
15
 
6.16
Severability
15
 
6.17
Loss of Warrant
16

 
-ii-

--------------------------------------------------------------------------------

EXHIBITS    
Exhibit A
Form of Warrant
    SCHEDULES    
1.2(b)
Subscription Amount; Share and Warrant Amounts
3.5(a)(i)
Capitalization of the Company - Authorized Capital Stock (pre-Closing)
3.5(a)(ii)
Capitalization of the Company - Issued and Outstanding Capital Stock
(pre-Closing)
3.5(b)
Outstanding Warrants, Options, Rights, Agreements, etc.
3.11
Changes
3.14
Title to Assets, Properties and Rights

 
-iii-

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”), is made as of March 4,
2015, by and among 4Licensing Corporation (the “Company”) and the purchasers
signatory hereto (“Buyers”).
 
WHEREAS, the Company has authorized the sale to Buyers of the Shares and the
Warrants;  and
 
WHEREAS, Buyers wish to purchase, and the Company wishes to issue and sell, the
Shares and the Warrants on the terms and subject to the conditions set forth
herein.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and Buyers
hereby agree, severally and not jointly, as follows:
 
ARTICLE I.
 
PURCHASE AND SALE
 

1.1 The Shares and Warrants.

 
The Company has authorized the issuance and sale to Buyers of the Shares and the
Warrants.



1.2 The Issuance and Sale of the Shares and Warrants. 

 
(a)          The closing of the sale of the Shares and the Warrants (the
“Closing”) shall take place at the offices of Jones Day, 901 Lakeside Avenue,
Cleveland, Ohio, at 10:00 a.m., Cleveland, Ohio time, on the date hereof or such
other date(s) and time(s) as each of the Buyer and the Company may agree (the
“Closing Date”).  At the Closing, on the terms and subject to the conditions
contained herein, the Company shall issue, sell and deliver to Buyers, and
Buyers shall purchase and acquire from the Company, the Shares and the Warrants,
free and clear of any Liens and with no restrictions on the transfer thereof (in
each case other than pursuant to the Transaction Documents and pursuant to the
federal securities laws). 
 
(b)          The (i) respective number of Shares and Warrants to be purchased by
each Buyer, (ii) the amount payable by each Buyer, in the aggregate and on a per
share basis, to the Company for the purchase of their respective Shares and
Warrants pursuant to this Agreement (in each case, the “Subscription Amount”)
and (iii) the exercise price of the Warrants are set forth in the statement
attached hereto as Schedule 1.2(b).
 

1.3 Exemption from Registration.

 
(a)          The Shares, the Warrants and the Warrant Shares (a) have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state or other securities laws, (b) will be issued under an
exemption or exemptions from registration under the Securities Act and any
applicable state and other securities laws, and (c) will be restricted
securities (as that term is defined in Rule 144(a)(3) promulgated under the
Securities Act) and may not be resold unless such Shares, Warrants or Warrant
Shares, as applicable, are registered under the Securities Act and any
applicable state and other securities laws or an exemption from registration is
available.
 

--------------------------------------------------------------------------------

 (b)        Accordingly, the certificate(s) evidencing the Shares and the
Warrant Shares shall, upon issuance, contain legends in substantially the
following form (in addition to any other legends required to be placed thereon
under applicable securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT UNDER ANY CIRCUMSTANCES BE SOLD,
TRANSFERRED,  OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY OTHER APPLICABLE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR APPLICABLE
SECURITIES LAWS.
 
ARTICLE II.
 
THE CLOSING
 

2.1 Deliveries at the Closing.

 
(a)          At the Closing, the Company shall deliver to each Buyer:
 
(i)           each Buyer’s respective number of Shares, which may be in
book-entry format;
 
(ii)          a Warrant registered in the name of the applicable Buyer
representing such Buyer’s respective Warrants;
 
(iii)        a certificate of good standing in respect of the Company issued by
the Secretary of State of the State of Delaware dated as of a date within five
Business Days of the Closing Date; and
 
(iv)        a receipt evidencing receipt by the Company of the funds transferred
pursuant to Section 2.1(b)(i).
 
(b)          At the Closing each Buyer shall deliver to the Company:
 
(i)           by bank wire transfer of immediately available funds to an account
designated in writing by the Company, an amount in cash equal to their
respective Subscription Amount; and
 
(ii)          a receipt evidencing receipt by such Buyer of (A) their respective
Shares and (B) a Warrant registered in the name of such Buyer representing their
respective Warrants.
 
- 2 -

--------------------------------------------------------------------------------

ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Buyers as of the date hereof as
follows:
 

3.1 Organization; Good Standing; Qualification and Power.

 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite power and
authority to own, lease and operate its assets and to carry on its business as
presently being conducted, and is qualified to do business and is in good
standing in every jurisdiction in which the failure so to qualify or be in good
standing could reasonably be expected to have a Material Adverse Effect on the
Company.
 

3.2 Authorization.

 
(a)          The Company has all requisite power and authority to execute and
deliver the Transaction Documents and any and all instruments necessary or
appropriate in order to effectuate fully the terms of each such agreement and
all related transactions and to perform its obligations under each such
agreement.  This Agreement has been duly authorized by all necessary corporate
action of, and executed and delivered by, the Company.
 
(b)          The authorization, issuance, sale and delivery of the Shares and
the Warrants have been duly authorized by all necessary corporate action of the
Company and, when issued and delivered by the Company pursuant to this Agreement
against payment of the consideration provided for herein, will be validly
issued, fully paid and non-assessable.
 

3.3 Noncontravention.

 
The execution, delivery and performance by the Company of the Transaction
Documents and the consummation of the transactions contemplated thereby, have
not and will not (a) violate any provision of the Organizational Documents of
the Company, (b) violate any law to which the Company or any of its assets is
subject, (c) result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel any Contract to which the Company is a party or by which any of the
assets of the Company is bound or (d) result in the imposition of any Lien upon
any of the assets of the Company which, with respect to each of the foregoing
clauses, could reasonably be expected to have a Material Adverse Effect on the
Company.  Other than state blue sky securities filings, the filing of a Form D
with the Securities and Exchange Commission (the “SEC”), any securities filings
with foreign governments or agencies or any consents that have been obtained,
the Company has not been or is not required to give any notice to, make any
filing with, or obtain any authorization, consent or approval of any
Governmental Entity for the execution and delivery of the Transaction Documents.
 
- 3 -

--------------------------------------------------------------------------------

3.4 Compliance with Laws; Organizational Documents.

 
The Company (a) has complied in all material respects with, and is in material
compliance with, all laws applicable to it and its business, and (b) has all
Permits used or necessary in the conduct of its business as presently conducted,
other than such Permits that, if not obtained, could not reasonably be expected
to have a Material Adverse Effect on the Company.  Such Permits are in full
force and effect, the Company has not received notice of any material violations
with respect to any thereof, and no material Proceeding is pending or, to the
Company’s knowledge, threatened to revoke or limit any thereof.
 

3.5 Capitalization of the Company.

 
(a)          Immediately prior to the Closing, (i) the authorized capital stock
of the Company consisted of the classes and amounts set forth on Schedule
3.5(a)(i), and (ii) the issued and outstanding capital stock of the Company
(separated by class and series) was as set forth on Schedule 3.5(a)(ii).
 
(b)          Except as contemplated by the Transaction Documents or as set forth
on Schedule 3.5(b) or as otherwise have been waived, there are no (i)
outstanding warrants, options, rights, agreements, convertible securities or
other commitments or instruments pursuant to which the Company is or may become
obligated to issue or sell any shares of its capital stock or other securities
or (ii) preemptive or similar rights to purchase or otherwise acquire shares of
the capital stock or other securities of the Company pursuant to any provision
of law, the Company’s Organizational Documents or any Contract to which the
Company, or to the Company’s knowledge, any stockholder thereof, is a party.
 

3.6 Intellectual Property.

 
There is no pending or, to the Company’s knowledge, threatened, claim or
litigation against it asserting that the Company infringes upon or otherwise
violates any Intellectual Property Right of any Person (other than the Company
or Buyers).  No Proceedings in which the Company alleges that any Person is
infringing upon, or otherwise violating, any Intellectual Property Right owned
by the Company are pending, and none have been served by, instituted or asserted
by the Company, nor, to the Company’s knowledge, are any Proceedings threatened
alleging any such violation or infringement.
 

3.7 Material Agreements.

 
To the Company’s knowledge, (a) there is no material breach or default by any
party under any Contract to which the Company or any of its subsidiaries is a
party that is material to the Company’s business, operations, assets, financial
condition or operating results (each, a “Material Agreement”) and (b) each
Material Agreement is in full force and effect, constitutes the valid and
binding obligation of the respective parties thereto (assuming due execution by
the parties other than the Company or its subsidiaries, as applicable), and is
enforceable in accordance with its terms, except as enforceability thereof may
be limited by applicable bankruptcy, reorganization, insolvency or other laws
affecting creditors’ rights generally or by general principles of equity.
 
- 4 -

--------------------------------------------------------------------------------

3.8 Brokers.

 
On behalf of the Company, there is no agent, broker, investment banker,
consultant, Person or firm that has acted on behalf, or under the authority of,
the Company or, to the Company’s knowledge, any of its stockholders, or will be
entitled to any fee or commission directly or indirectly from the Company or, to
the Company’s knowledge, any of its stockholders, in connection with any of the
transactions contemplated by this Agreement.
 

3.9 Financial Statements.

 
The Company has filed with the SEC its audited balance sheet as of December 31,
2013 (the “Statement Date”), and the audited statements of income and cash flows
for the year ending on the Statement Date (together, the “Audited Financial
Statements”) and the unaudited balance sheet and statements of income and cash
flows for the nine-month period ended September 30, 2014 (the “Interim Financial
Statements”).  The Audited Financial Statements, together with the notes
thereto, have been prepared in accordance with GAAP, consistently applied
throughout the periods indicated and present fairly, in all material respects,
the financial condition and position and results of operation of the Company as
of the Statement Date and for the period indicated.  The Interim Financial
Statements present fairly, in all material respects, the financial condition and
position and results of operations of the Company as of the date and for the
period indicated, and have been prepared in accordance with GAAP, except for the
absence of footnote disclosure and customary year-end adjustments.
 

3.10 No Consent or Approval Required.

 
No consent, approval or authorization of, or declaration to or filing with, any
Person is required by the Company for the valid authorization, execution and
delivery by the Company of the Transaction Documents or for the consummation of
the transactions contemplated hereby or thereby, other than (a) those consents,
approvals, authorizations, declarations or filings that have been obtained or
made, as the case may be, and (b) filings pursuant to federal or state
securities and any other applicable laws (all of which filings have been made by
the Company, other than those which are required to be made after the Closing,
and which will be duly made in accordance with time periods under applicable
laws) in connection with the sale of the Shares and the Warrants.
 

3.11 Changes.

 
Except as set forth in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2013 or Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2014 or as set forth on Schedule 3.11, since December
31, 2013, there has not been:
 
(a)          Any change in or effect on the assets, Liabilities, financial
condition or operations of the Company from that reflected in the Interim
Financial Statements, other than changes in the ordinary course of business,
none of which individually or in the aggregate has had or could reasonably be
expected to have a Material Adverse Effect on the Company;
 
(b)          Any waiver by the Company of a material right of the Company or a
material debt owed to the Company;
 
- 5 -

--------------------------------------------------------------------------------

(c)          Any direct or indirect loans made by the Company to any
stockholder, employee, officer or director of the Company, other than advances
made in the ordinary course of business;
 
(d)          Any debt, obligation or liability incurred, assumed or guaranteed
by the Company, except those for immaterial amounts and for current Liabilities
incurred in the ordinary course of business;
 
(e)          Any sale, assignment, license or transfer of ownership of any
Intellectual Property Rights, other than in the ordinary course of business;
 
(f)           Any change in any Material Agreement which has had or could
reasonably be expected to have a Material Adverse Effect on the Company; or
 
(g)          Any other event or condition of any character that, either
individually or cumulatively, has had or could reasonably be expected to have a
Material Adverse Effect on the Company.
 

3.12 Absence of Undisclosed Liabilities.

 
The Company has no material Liabilities, except (a) to the extent reflected or
reserved against on the balance sheet included in the Interim Financial
Statements or disclosed in the Audited Financial Statements and (b) Liabilities
arising in the ordinary course of business consistent with past practice since
December 31, 2013.  There are no material loss contingencies (as such term is
used in Statement of Financial Accounting Standards No. 5, or any successor
thereto, issued by the Financial Accounting Standards Board) of or affecting the
Company which are required to be disclosed or for which adequate provision was
required to be made on the balance sheet included in the Interim Financial
Statements or in the Audited Financial Statements which have not been disclosed
or for which adequate provision has not been made on the balance sheet included
in the Interim Financial Statements or in the Audited Financial Statements or in
the notes thereto.
 

3.13 Insurance.

 
The Company maintains adequate insurance covering the risks of the Company, if
any, of such types and in such amounts and with such deductibles as are
customary for other companies engaged in similar lines of business.  All
insurance held by the Company is in full force and effect and is issued by
insurers of recognized responsibility.
 

3.14 Title to Assets, Properties and Rights.

 
The Company has good and marketable title (or a valid leasehold interest or
license) to all of the assets (whether real, personal or mixed) reflected as
being owned (or leased or licensed) by the Company on the balance sheet included
in the Interim Financial Statements (except for those assets subsequently
disposed of in the ordinary course of business for fair value), free and clear
of all Liens, except for (a) those Liens set forth on Schedule 3.14; (b) Liens
for current Taxes, assessments and other governmental charges not yet due and
payable and for which adequate reserves have been established on the books of
the Company; (c) easements, covenants, conditions and restrictions (whether or
not of record) as to which no material violation or encroachment exists or, if
such violation or encroachment exists, as to which the cure of such violation or
encroachment would not materially interfere with the conduct of the Company’s
business as presently conducted; (d) any zoning or other governmentally
established restrictions or encumbrances; (e) worker’s or unemployment
compensation Liens arising in the ordinary course of business; (f) mechanic’s,
materialman’s, supplier’s, vendor’s or similar Liens arising in the ordinary
course of business securing amounts which are not delinquent; and (g) those
Liens that do not, individually or cumulatively, have or could reasonably be
expected to have a Material Adverse Effect on the Company.
 
- 6 -

--------------------------------------------------------------------------------

3.15 Taxes.

 
The Company has timely filed all material tax returns that are required to be
filed, and has paid all Taxes as shown on such returns and on all assessments
received by it to the extent that such Taxes have become due, except to the
extent the Company is contesting any such assessment in good faith.  All such
returns were true and correct in all material respects. The Company has not
received notice of any material tax deficiency proposed or assessed against it,
and has not executed any waiver of any statute of limitations on the assessment
or collection of any Tax that has not yet expired.  None of the Company’s tax
returns is currently being audited by governmental authorities, and no taxing
authority has notified (or threatened) the Company, orally or in writing, that
such taxing authority will or may audit any such return.  The Company has
complied with all requirements of the Internal Revenue Code of 1986, as amended
(the “Code”), U.S. Treasury regulations and any state, local or foreign law
relating to the payment and withholding of Taxes relating to the Company, and to
the Company’s knowledge, the Company has, within the time and in the manner
prescribed by applicable law, paid over to the proper taxing authorities all
amounts required to be so withheld and paid over relating to the Company. The
charges, reserves and accruals on the books of the Company in respect of Taxes
and other governmental charges are adequate.
 

3.16 Litigation and Other Proceedings.

 
There are no Proceedings pending or, to the Company’s knowledge, threatened
against the Company, whether at law or in equity, whether civil or criminal in
nature, that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on the Company.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Each Buyer, severally and not jointly, represents and warrants to the Company as
follows:
 

4.1 Experience; Accredited Investor Status.

 
It (a) is an accredited investor as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act and, by virtue of its
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, (b) is capable of evaluating the
merits and risks of its investment in the Company and has the capacity to
protect its own interests, and (c) has the financial ability to bear the
economic risk of its investment in the Company.
 
- 7 -

--------------------------------------------------------------------------------

4.2 Company Information.

 
It has been provided access to all information regarding the business and
financial condition of the Company, its expected plans for future business
activities, material contracts, intellectual property, and the merits and risks
of its purchase of the Shares and Warrants, which it has requested or otherwise
needs to evaluate an investment in the Shares and the Warrants.  It has had an
opportunity to discuss the Company’s business, management and financial affairs
with directors, officers and management of the Company and has had the
opportunity to review the Company’s operations and facilities.  It has also had
the opportunity to ask questions of and receive answers from, the Company and
its management regarding the terms and conditions of this investment and all
such questions have been answered to its satisfaction.
 

4.3 Investment.

 
It has not been formed solely for the purpose of making this investment and is
acquiring the Shares and the Warrants for investment for its own account, not as
a nominee or agent, and not with the view to, or for resale in connection with,
any distribution of any part thereof.  It understands that the Shares, the
Warrants and the Warrant Shares have not been registered under the Securities
Act or applicable state and other securities laws and are being issued by reason
of a specific exemption from the registration provisions of the Securities Act
and applicable state and other securities laws, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of its representations as expressed herein.
 

4.4 Transfer Restrictions.

 
It acknowledges and understands that (a) transfers of the Shares, the Warrants
and the Warrant Shares are subject to transfer restrictions contained in the
Transaction Documents and under the federal securities laws and (b) it must bear
the economic risk of this investment for an indefinite period of time because
the Shares, the Warrants and the Warrant Shares must be held indefinitely unless
subsequently registered under the Securities Act and applicable state and other
securities laws or unless an exemption from such registration is available.
 

4.5 Brokers or Finders.

 
It has not retained any investment banker, broker or finder in connection with
the purchase of the Shares or the Warrants.
 

4.6 Organization; Good Standing; Qualification and Power.

 
It is a corporation or limited liability company, as applicable, duly organized,
validly existing and in good standing under the laws of its state of
incorporation or formation, as applicable, has all requisite power and authority
to own, lease and operate its assets and to carry on its business as presently
being conducted, and is qualified to do business and in good standing in every
jurisdiction in which the failure so to qualify or be in good standing could
reasonably be expected to have a Material Adverse Effect on Buyer.
 
- 8 -

--------------------------------------------------------------------------------

4.7 Authorization.

 
It has all requisite power and authority to execute and deliver the Transaction
Documents and any and all instruments necessary or appropriate in order to
effectuate fully the terms of each such agreement and all related transactions
and to perform its obligations under each such agreement.  Each of the
Transaction Documents has been duly authorized by all necessary corporate or
limited liability company action, as applicable, of, and executed and delivered
by, such Buyer.
 

4.8 No Consent or Approval Required.

 
No consent, approval or authorization of, or declaration to or filing with, any
Person shall be required by such Buyer for the valid authorization, execution
and delivery by such Buyer of the Transaction Documents or for the consummation
of the transactions contemplated hereby or thereby other than those consents,
approvals, authorizations, declarations or filings which have been obtained or
made, as the case may be.
 
ARTICLE V.
 
OTHER AGREEMENTS
 

5.1 Reservation of Common Stock.

 
As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue the Warrant Shares pursuant to any exercise of the Warrants
issued pursuant to Section 1.2.
 
5.2
Registration Rights.

 
The Company shall use its reasonable efforts to file a registration statement to
register the Shares and the Warrant Shares for resale under the Securities Act
and to cause such registration statement to become effective under the
Securities Act prior to December 31, 2015.
 
ARTICLE VI.
 
MISCELLANEOUS
 

6.1 Expenses.

 
Each party will pay its own expenses incurred in connection with the
transactions contemplated by this Agreement, including, without limitation, any
broker fees, expenses of financial advisors, financial sponsors, legal counsel
or other advisors.
 
- 9 -

--------------------------------------------------------------------------------

6.2 No Third Party Beneficiaries.

 
Except as expressly provided herein, this Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns, personal representatives, heirs and estates,
as the case may be.
 

6.3 Complete Agreement.

 
This Agreement, together with the other Transaction Documents constitute the
entire agreement among the parties hereto with respect to the transactions
contemplated hereby and supersede any prior understandings, agreements or
representations by or among such parties, written or oral, that may have related
in any way to the purchase and sale of the Shares and the Warrants.
 

6.4 Successors and Assigns.

 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  None of the
parties hereto shall be permitted to assign its rights or obligations hereunder
without the prior written consent of the other parties hereto; provided,
however, that the Company may assign or otherwise transfer all of its rights and
obligations under this Agreement without the prior written consent of any Buyer
to its successor in interest in connection with a sale of all or substantially
all of its business or assets, whether by merger, sale of stock, sale of assets
or otherwise.
 

6.5 Counterparts.

 
This Agreement may be executed in any number of counterparts, each such
counterpart which shall be deemed to be an original instrument and all of which
counterparts together shall constitute one instrument.
 

6.6 Press Releases and Public Announcements.

 
The parties will agree upon the timing and content of any initial press release,
or other public communications relating to this Agreement and the transactions
contemplated herein.
 
(a)          Except to the extent already disclosed in any initial press release
or other public communication, no public announcement concerning the existence
or the terms of this Agreement or concerning the transactions described herein
shall be made, either directly or indirectly, by any of the parties hereto
without such party first obtaining the approval of the other parties and
agreement upon the nature, text, and timing of such announcement, which approval
and agreement shall not be unreasonably withheld; provided, however, that
nothing in this Section 6.6(a) shall be deemed to prohibit any party from making
any disclosure which its counsel deems necessary or advisable in order to
satisfy such party’s disclosure obligations imposed by law.
 
(b)          The party desiring to make any such public announcement shall
provide the other parties with a written copy of the proposed announcement in
sufficient time prior to public release to allow such other parties to comment
upon such announcement, prior to public release.
 
- 10 -

--------------------------------------------------------------------------------

6.7 Notices.

 
All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, via electronic mail, by facsimile, sent by nationally recognized
overnight courier or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the appropriate party at the address, email
address or facsimile number, as applicable, set forth below (or at such other
address for such party as shall be specified by like notice):


If to the Company, to:


4Licensing Corporation
767 Third Avenue
New York, New York 10017
Telephone:  (646) 822-4258
Facsimile:  (212) 754-5481
Email:  BFoster@4LicensingCorp.com
Attention:  Bruce R. Foster


With a copy to:


Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone:  (216) 586-7103
Facsimile:  (216) 579-0212
Email:  mjsolecki@jonesday.com
Attention:  Michael J. Solecki, Esq.


If to a Buyer, to the contact for such Buyer set forth on the signature page
hereto.
 
All such notices and other communications shall be deemed to have been given and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by email or facsimile, (A) when delivered prior to
5:00 p.m. (New York time) on a Business Day or (B) if delivered after 5:00 p.m.
on a Business Day or on a day that is not a Business Day, one Business Day after
delivery, (iii) in the case of delivery by nationally recognized overnight
courier, on the second Business Day following the date when sent, and (iv) in
the case of mailing, on the fifth Business Day following such mailing.
 

6.8 Confidentiality.

 
Each Buyer shall, and shall cause its respective officers, directors, employees,
agents, affiliates and its affiliate’s officers, directors, employees and
agents, if any, to, hold confidential and not use in any manner detrimental to
the Company all information they may have or obtain pursuant to their rights
under this Agreement concerning the Company and its assets, business,
operations, or prospects (collectively, “Confidential Information”); provided,
however, that the foregoing shall not apply to (a) information that is or
becomes generally available to the public other than as a result of the improper
disclosure by any Buyer or any of its affiliates or its or its affiliates’
employees, agents, accountants, legal counsel or other representatives, (b)
information that is or becomes available to any Buyer or any of its employees,
agents, accountants, legal counsel, or other representatives on a
nonconfidential basis prior to its disclosure by the Company or its employees,
agents, accountants, legal counsel or other representatives, (c) information
that is required to be disclosed by any Buyer or any of its affiliates or its or
its affiliates’ employees, agents, accountants, legal counsel, or other
representatives as a result of any applicable law, rule, or regulation of any
governmental authority or stock exchange and (d) any information that is
reasonably required to be disclosed by any Buyer in order to enforce its rights
pursuant to this Agreement.
 
- 11 -

--------------------------------------------------------------------------------

6.9 Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the principles of conflict of
laws thereof.
 

6.10 Amendments and Waivers.

 
This Agreement may be amended or modified and the terms and conditions hereof
may be waived, only by a written instrument signed by the Company and Buyers or,
in the case of a waiver, the party or parties hereto waiving compliance.  No
delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party hereto of any right, power or privilege hereunder, nor any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or other exercise thereof hereunder.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies which
any party hereto may otherwise have at law or in equity.
 

6.11
Termination.

 
This Agreement may be terminated by a written instrument signed by the Company
and Buyers.
 

6.12 Headings.

 
The captions to the several Articles and Sections hereof are not a part of this
Agreement, but are included merely for convenience of reference only and shall
not affect its meaning or interpretation.
 

6.13 Certain Definitions. 

 
“$” or “dollar” means U.S. dollars.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Audited Financial Statements” has the meaning set forth in Section 3.9 of this
Agreement.
 
- 12 -

--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Buyers” has the meaning set forth in the preamble of this Agreement.
 
 “Closing” has the meaning set forth in Section 1.2(a) of this Agreement.
 
“Closing Date” has the meaning set forth in Section 1.2(a) of this Agreement.
 
 “Code” has the meaning set forth in Section 3.15 of this Agreement.
 
“Common Stock” means the shares of common stock of the Company, par value $0.01
per share.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Confidential Information” has the meaning set forth in Section 6.8 of this
Agreement.
 
“Contract” means any loan or credit agreement, note, bond, mortgage, indenture,
lease, sublease, purchase order, instrument, permit, concession, franchise,
license, commitment, contract, subcontract or other agreement, in each case,
whether written or oral.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Entity” means any domestic or foreign federal, state, municipal,
or other governmental department, commission, board, bureau, agency or
instrumentality, or any court or tribunal.
 
 “Intellectual Property Rights” means all of the following or their substantial
equivalent or counterpart in any jurisdiction around the world: (i) patents,
patent applications and invention and patent disclosures; (ii) trademarks,
service marks, trade dress, trade names, corporate names, logos and Internet
domain names; (iii) copyrights, software, and source code and copyrightable
works; (iv) registrations and applications for any registration for any of the
foregoing; and (v) trade secrets, know-how, confidential information, inventions
and discoveries.
 
“Interim Financial Statements” has the meaning set forth in Section 3.9 of this
Agreement.
 
 “Liabilities” mean any liabilities or obligations, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, and whether due or to become due, regardless of when asserted.
 
“Lien” means any security interest, pledge, lien, bailment (in the nature of a
pledge or for purposes of security), mortgage, deed of trust, the grant of a
power to confess judgment, conditional sale or title retention agreement
(including any lease in the nature thereof), charge, encumbrance, easement,
reservation, restriction, cloud, right of first refusal or first offer, option,
commitment or other similar arrangement or interest in real or personal
property, whether oral or written.
 
- 13 -

--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, operations, assets, condition (financial or otherwise)
or operating results of such Person and its subsidiaries, if any, taken as a
whole.
 
“Material Agreement” has the meanings set forth in Section 3.7 of this
Agreement.
 
“Organizational Documents” means the documents by which any Person (other than
an individual) establishes its legal existence or which govern its internal
affairs.
 
 “Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, consents, certificates, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.
 
“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or a Governmental Entity (or any
department, agency, or political subdivision thereof).
 
“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Entity or an arbitrator.
 
 “SEC” has the meaning set forth in Section 3.3 of this Agreement.
 
“Securities Act” has the meaning set forth in Section 1.3 of this Agreement.
 
“Shares” means an aggregate of 342,467 shares of Common Stock.
 
“Statement Date” has the meaning set forth in Section 3.9 of this Agreement.
 
 “Tax” as used in this Agreement, means, with respect to any Person, (a) all
income taxes (including any tax on or based upon net income, gross income,
income as specially defined, earnings, profits or selected items of income,
earnings or profits) and all gross receipts, sales, use, ad valorem, transfer,
franchise, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property or windfall profits taxes, alternative or add-on
minimum taxes, customs duties and other taxes, fees, assessments or charges of
any kind whatsoever, together with all interest and penalties, additions to tax
and other additional amounts imposed by any taxing authority (domestic or
foreign) on such Person (if any) and (b) any liability for the payment of any
amount of the type described in clause (a) above as a result of being a
“transferee” (within the meaning of Section 6901 of the Code or any other
applicable Law) of another entity or a member of an affiliated or combined
group.
 
 “Transaction Documents” mean this Agreement and the Warrants.
 
- 14 -

--------------------------------------------------------------------------------

 “Warrants” means Common Stock purchase warrants, in substantially the form
attached as Exhibit A, and any warrant or warrants delivered in exchange or
replacement therefor, to purchase an aggregate of 684,934 shares of Common
Stock.
 
 “Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 

6.14 Incorporation of Schedules and Exhibits.

 
The schedules and exhibits identified in this Agreement are incorporated herein
by reference and made a part hereof.
 

6.15 Rules of Construction.

 
The term “this Agreement” means this agreement together with all schedules and
the exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof.  In this
Agreement, the term “the Company’s knowledge” or “the knowledge of the Company”
means the knowledge of each officer of the Company, which could have been
acquired after making such reasonable due inquiry and exercising such reasonable
diligence as a prudent business person could have made or exercised in the
management of his or her business affairs, including reasonable due inquiry of
those key employees and professionals of the Company who could reasonably be
expected to have actual knowledge of the matters in question. Accounting terms
used but not otherwise defined herein shall have the meanings given to them
under GAAP.  The use in this Agreement of the term “including” means “including,
without limitation.”  The words “herein,” “hereof,” “hereunder” and other words
of similar import refer to this Agreement as a whole, including the schedules
and exhibits, as the same may from time to time be amended, modified,
supplemented or restated, and not to any particular section, subsection,
paragraph, subparagraph or clause contained in this Agreement.  All references
to sections, schedules and exhibits mean the sections of this Agreement and the
schedules and exhibits attached to this Agreement, except where otherwise
stated.  The title of and the section and paragraph headings in this Agreement
are for convenience of reference only and shall not govern or affect the
interpretation of any of the terms or provisions of this Agreement.  The use
herein of the masculine, feminine or neuter forms shall also denote the other
forms, and words imparting the singular number only shall include the plural and
vice versa, as in each case the context may require or permit.  Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.  The
language used in this Agreement has been chosen by the parties to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
 

6.16 Severability.

 
In the event that any provision of this Agreement is determined to be invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect without such provision.  In such
event, the parties hereto shall in good faith attempt to negotiate a substitute
clause for any provision declared invalid or unenforceable, which substitute
clause shall most nearly approximate the intent of the parties hereto in
agreeing to such invalid provision, without itself being invalid.
 
- 15 -

--------------------------------------------------------------------------------

6.17 Loss of Warrant. 

 
Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of a Warrant, and indemnity reasonably satisfactory to
the Company (in case of loss, theft or destruction) or surrender and
cancellation of such Warrant (in case of mutilation), the Company will make and
deliver to the applicable Buyer in lieu of such Warrant a new Warrant of like
tenor.
 
{Signature pages follow.}
 
- 16 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Buyers have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
 

 
4LICENSING CORPORATION
       
By:
/s/ Bruce R. Foster
   
Name:  Bruce R. Foster
   
Title:    CEO

 
[Signature Page to Purchase Agreement]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Buyers have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
 

 
IRA-FBO ROGER H. GOODSPEED, PERSHING LLC AS CUSTODIAN
       
By:
/s/ Roger H. Goodspeed
  Name:
  Roger H. Goodspeed
 
Contact Information for Notice Purposes:

  

 
Mr. Roger H. Goodspeed
 
10 East 85th Street
 
Apartment 8C
 
New York, NY 10028
 
Phone: (212) 772-1087
 
(rhgdspd1@aol.com)




 
NESHAMA HOLDINGS CORP.
       
By:
/s/ Simon Fishman
 
Name: 
  Simon Fishman  
Contact Information for Notice Purposes:

 

 
Neshama Holdings Corp.
 
325 Waterfront Drive 2 Floor Wickhams Cay
 
Road Town, Tortola
 
British Virgin Islands
 
Phone: (305) 933-4871
 
Attn: Director

 
[Signature Page to Purchase Agreement]
 

--------------------------------------------------------------------------------

Exhibit A
 
Form of Warrant
 
See attached.
 
 

--------------------------------------------------------------------------------